Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/02/2021. Claims 1, 5, and 6 are independent claims.  Claims 1-6 have been examined and are pending. This Action is made non-FINAL. 
Drawings
The drawings were received on 03/02/2021.  These drawings are reviewed and accepted by the Examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2020-049461 filed on March 19, 2020.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/02/2021 is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit configured to store,” a request unit configured to request,” an interaction unit configured to interact,” recited in claims 1-4.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (“Watson,” US 2020/0272727, filed Jan. 7, 2020) in view of Joshi et al (“Joshi,” US 2020/0403944, filed Jun. 18, 2019).
Regarding claim 1, Watson teaches a user terminal, comprising: 
 a storage unit configured to store login information (Watson: fig. 1; par.  0015, a login page for an account can be displayed or accessed through a user interface of a user device; par. 0032,  a log-in page 130) in response to execution of a login operation with respect to the user terminal with use of a first account that has first user identification information, the login information is based on the first user identification information (Watson: fig. 5A; par.  0084, … The application interface 510 can be the first screen in the process of accessing an account via the account management application and can display, without limitation, fields for the entry of a user name, password, and any other identification or security credentials necessary to access the account); and 
a request unit configured to request a reset of authentication-purpose knowledge information for a second account that has second user identification information associated with the first user identification information by providing the first user identification information indicated by the login information to a reset server (Watson: fig. 1, par. 0015, server (110); par. 0067, .. The request can be for, e.g., resetting the user's password for the account or for logging into the account from a new device; par. 0014, users have multiple accounts).
Watson discloses the login information is based on the first user identification information but does not explicitly disclose indicating that a current login state is based on the first user identification information.
Joshi discloses indicating that a current login state is based on the first user identification information (Joshi: par. 0047, the priority data may specify that a request to reset a password is a high-priority service and may provide any account data relating to the user that may be needed to perform a password reset procedure (e.g., an electronic mail (e-mail) address of the user, a username of the user, information needed to perform a successful authentication of the user, and/or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the method and system of Watson to include “indicating that a current login state is based on the first user identification information.” One would have been motivated to provide the chatbot accurately responds to the broad range of queries made by users and efficiently and effectively responds to the queries. The chatbot support platform conserves resources by providing the user with the service without the user needing to submit a request to the chatbot and conserves resources by pre-emptively avoiding issues that would have been caused without the recommended service (Joshi: pars. 0010-0011).
Regarding claim 3, the combination of Watson and Joshi teaches the user terminal according to claim 1, further comprising 
 an interaction unit configured to interact with a user with use of a chatbot (Watson: par. 0033, … The module can be a chatbot, talkbot, chatterbot, Bot, IM bot, interactive agent, or Artificial Conversational Entity. The device 120 can include a user interface which can receive an auditory or textual command, and transmit the command to the chatbot module of the server 110. For example, the user can indicate to the chatbot that the user intends to log into the user's account. The chatbot can ask the user to provide the user's username and password; Joshi: par. 0025), 
 wherein the request unit requests the reset server for the reset in response to issuance of a reset instruction by the user through the interaction (Watson: pars. 0033; 0067,... The request can be for, e.g., resetting the user's password for the account or for logging into the account from a new device; Joshi: pars. 0025, 0075).
Regarding claim 4, the combination of Watson and Joshi teaches the user terminal according to claim 1. The combination of Watson and Joshi further discloses comprising 
an interaction unit configured to interact with a user with use of a chatbot (Watson: par. 0033, … The module can be a chatbot, talkbot, chatterbot, Bot, IM bot, interactive agent, or Artificial Conversational Entity. The device 120 can include a user interface which can receive an auditory or textual command, and transmit the command to the chatbot module of the server 110. For example, the user can indicate to the chatbot that the user intends to log into the user's account. The chatbot can ask the user to provide the user's username and password; Joshi: par. 0025), 
 wherein the interaction unit displays a message that prompts the user to approve execution of the reset in response to issuance of a reset instruction by the user through the interaction (Watson: par. 0007, Some service providers ask users predetermined questions (or security questions), and if the user responds to these questions correctly, the service provider resets the password. For example, while setting up an online account, the service provider asks the users several predetermined questions, such as the user's mother's maiden name. In order for the user to set up the account, the user has to answer these questions and the service provider stores the answers. Later, if the user wants to reset the password of the user's account, the user will be prompted with some or all of the same questions. Upon providing the pre-stored answer, the account will be reset; Joshi: par. 0025), and
 the request unit requests the reset server for the reset in response to approval of execution of the reset given by the user (Watson: par. 0007, ..Later, if the user wants to reset the password of the user's account, the user will be prompted with some or all of the same questions. Upon providing the pre-stored answer, the account will be reset; par. 0033, … the user can provide a narrative to the device 120, which can transmit to the server 110 for further analysis).
Regarding claim 5, claim 5 is directed to a control method for a user terminal associated with the method claimed in claim 1; claim 5 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 6, claim 6 is directed to non-transitory computer-readable storage medium which stores a program for causing a computer of a user terminal associated with the method claimed in claim 1; claim 6 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (“Watson,” US 2020/0272727, filed Jan. 7, 2020) in view of Joshi et al (“Joshi,” US 2020/0403944, filed Jun. 18, 2019), further in view of Yoshihara (“Yoshihara,” US 2015/0293725, published Oct. 15, 2015).
Regarding claim 2, the combination of Watson and Joshi teaches the user terminal according to claim 1. Watson and Joshi do not explicitly disclose “wherein the request unit provides the first user identification information to the reset server.”
However, in an analogous art, Yoshihara discloses “wherein the request unit provides the first user identification information to the reset server.” (Yoshihara: par. 0044, The control unit 204 then encrypts the user ID and the password input by the user, and transmits the encrypted user ID and password to the authentication server 106)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshihara with the method and system of Watson and Joshi to include ““wherein the request unit provides the first user identification information to the reset server.”  One would have been motivated to acquire distance information between a printing device and a portable terminal device, and thus enables to increase the security of a printed material left unattended without causing trouble to the user (Yoshihara: abstract, par. 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

August 23rd, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439